Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case. 

Priority
Applicant's claim for the benefit of a prior-filed Provisional application 63/123922 filed on 12/10/2020 is acknowledged. 

Claim Objections 
 	Claim 12 is objected to because of the following informalities: 
	Claim 12, line 1 recites the phrase “the method of claim 1” which should be “the method of claim 10”
For the informalities above and wherever else they may occur appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BADER-NATAL et al. (US 20190088153 A1 hereinafter Bader-Natal)

As to independent claim 1, Bader-Natal teaches a method comprising:
receiving a creation request for establishing a video exchange session from a requesting user at an online system, the creation request identifying one or more other users to exchange video content with the requesting user; [Instructors/users create conferences (video exchange session) and rooms with other users (students) ¶80, ¶108 "
an active conference 310 is formed as participants log in and authenticate with the virtual conferencing service"]
generating, by the online system, an interface of the video exchange session, the interface including regions associated with each user participating in the video exchange session, a region associated with a user displaying video content the online system receives from the user; [Fig. 7B illustrates exchange with regions for users displaying video from each user ¶127, ¶81 "when the participant is not the speaker (i.e., and the video of the user is rendered within a small thumbnail region of the GUI)."]
receiving a specific input from a requesting user participating in the video exchange session at the online system; [users may raise their hand with a graphic ¶130 "students/participants are provided with a graphic to “raise a hand” during the class/conference."]
modifying video content the online system received from the requesting user participating in the video exchange session so overlay content corresponding to the specific input is displayed over video content the online system receives from the user participating in the video exchange session; and [overlays a hand graphic on webcam Fig. 9, ¶130 "The professor or other moderator will be provided with a visual indication of a student raising a hand (e.g., via the student's thumbnail being highlighted with a hand icon or other form of highlight graphic)"]
transmitting the interface from the online system including the modified video content the online system received from the user participating in the video exchange session in a region of the interface associated with the requesting user to client devices of one or more users participating in the video exchange session. [Fig. 9 illustrates video of student modified with a hand graphic 901 transmitted ¶130]

As to dependent claim 2, the rejection of claim 1 is incorporated. Bader-Natal further teaches wherein different specific inputs are associated with different overlay content.  [Fig. 13 illustrates different input such as annotations to overlay ¶134 " professor is provided with the ability to annotate the material and may grant access to other participants."]

As to dependent claim 3, the rejection of claim 2 is incorporated. Bader-Natal further teaches wherein different images are associated with different specific inputs. [hands and annotations are different images and input ¶130, ¶134]

As to dependent claim 4, the rejection of claim 2 is incorporated. Bader-Natal further teaches wherein the interface displays different images corresponding to different specific inputs.  [hands and annotations are different images displayed and input ¶130, ¶134]

As to dependent claim 5, the rejection of claim 4 is incorporated. Bader-Natal further teaches wherein receiving the specific input from the requesting user participating in the video exchange session at the online system comprises: receiving, at the online system, a selection of a displayed image corresponding to the specific input from the receiving user.  [hands and annotations are different images and input ¶130, ¶134]

As to dependent claim 6, the rejection of claim 5 is incorporated. Bader-Natal further teaches wherein modifying video content the online system received from the requesting user participating in the video exchange session so overlay content corresponding to the specific input is displayed over video content the online system receives from the user participating in the video exchange session comprises: [hands and annotations are different images and input ¶130, ¶134]
modifying video content the online system received from the requesting user so an image corresponding to the selected displayed image is displayed over the video content the online system receives from the user participating in the video exchange session.  [hands and annotations displayed to others via video conference ¶130, ¶134

As to independent claim 10, Bader-Natal teaches A method comprising:
receiving a creation request for establishing a video exchange session from a user at an online system, the creation request identifying one or more other users to exchange video content with the requesting user; [Instructors/users create conferences (video exchange session) and rooms with other users (students) ¶80, ¶108 "
an active conference 310 is formed as participants log in and authenticate with the virtual conferencing service"]
generating, by the online system, an interface of the video exchange session, the interface including a prompt region displaying content to the users participating in the video exchange session and regions associated with each user participating in the video exchange session, a region associated with a user displaying video content the online system receives from the user; [Fig. 12 illustrates and example session and interface which can include a prompt ( topic or poll)  Fig. 10 ¶261, ¶131, ¶165 "a region which includes one or more poll questions to be answered by each participant."]
receiving an interaction with the prompt region from a user participating in the video exchange session at the online system; [Fig. 10 illustrates responses to a poll ¶165 " collect the poll data and generating a graphical user interface"]
modifying content displayed in the prompt region to alternative content in response to receiving the interaction; and [presents charts and results (alternative content) after responses Fig. 10, 12, ¶179]
transmitting the interface from the online system including the alternative content displayed in the prompt region to client devices of one or more users participating in the video exchange session. [Fig. 12 illustrates lower prompt region with results and charts ¶133, ¶179 "displaying poll results to the participants,"]

As to dependent claim 11, the rejection of claim 10 is incorporated. Bader-Natal further teaches wherein the content displayed in the prompt region is a topic and the alternative content is an alternative topic. [Fig. 12 illustrates topics and alternative debate topics ¶261]

As to dependent claim 12, the rejection of claim 1 is incorporated. Bader-Natal further teaches wherein the content displayed in the prompt region is associated with an activity selected for the video exchange session. [Area associated with debate activity Fig. 12 ¶261]

As to dependent claim 13, the rejection of claim 12 is incorporated. Bader-Natal further teaches wherein the alternative content displayed in the prompt region is associated with the activity selected for the video exchange session. [content associated with debate activity Fig. 12 ¶261]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bader-Natal in view of Decrop et al. (US 11122341 B1 hereinafter Decrop) 

	As to dependent claim 7, Bader-Natal teaches the rejection of claim 1 above, Bader-Natal further teaches wherein modifying video content the online system received from the requesting user participating in the video exchange session so overlay content corresponding to the specific input is displayed over video content the online system receives from the user participating in the video exchange session comprises: [hands and annotations displayed to others via video conference ¶130, ¶134]
Bader-Natal does not specifically teach displaying the overlay content corresponding to the specific input over video content the online system receives from the user participating in the video exchange session for a predetermined time interval.
However, Decrop teaches displaying the overlay content corresponding to the specific input over video content the online system receives from the user participating in the video exchange session for a predetermined time interval. [overlays for a time interval Col. 6-7 ln. 65-13 "Summary annotations overlays are to be displayed on video streams (i.e., over what time interval)"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teleconference system disclosed by Bader-Natal by incorporating the displaying the overlay content corresponding to the specific input over video content the online system receives from the user participating in the video exchange session for a predetermined time interval disclosed by Decrop because both techniques address the same field of conference applications and by incorporating Decrop into Bader-Natal provides users with more streaming options and functions [Decrop Col. 1 Ln. 45-66]

As to dependent claim 8, Bader-Natal and Decrop teach the rejection of claim 7 that is incorporated. Bader-Natal and Decrop further teach wherein modifying video content the online system received from the requesting user participating in the video exchange session so overlay content corresponding to the specific input is displayed over video content the online system receives from the user participating in the video exchange session further comprises:[Bader-Nata;hands and annotations displayed to others via video conference ¶130, ¶134]
displaying unmodified video content received from the user participating in the video exchange session after the predetermined time interval lapses.[Decrop overlays display and remove (interval) Col. 6-7 ln. 65-13 "overlays are to be displayed on video streams (i.e., over what time interval)"]

As to dependent claim 9, Bader-Natal teaches the rejection of claim 1 above, Bader-Natal further teaches wherein transmitting the interface from the online system including the modified video content the online system received from the user participating in the video exchange session in a region of the interface associated with the requesting user to client devices of one or more users participating in the video exchange session comprises: [Bader-Natal hands and annotations displayed to others via video conference ¶130, ¶134]
Bader-Natal does not specifically teach transmitting the interface with the overlay content configured to move within the region of the interface associated with the requesting user and with video content received from other users displayed without modification.
However, Decrop teaches transmitting the interface with the overlay content configured to move within the region of the interface associated with the requesting user and with video content received from other users displayed without modification. [animate overlays Col. 6-7 ln. 65-13 "overlay animations for particular triggering events "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teleconference system disclosed by Bader-Natal by incorporating the transmitting the interface with the overlay content configured to move within the region of the interface associated with the requesting user and with video content received from other users displayed without modification disclosed by Decrop because both techniques address the same field of conference applications and by incorporating Decrop into Bader-Natal provides users with more streaming options and functions [Decrop Col. 1 Ln. 45-66]

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bader-Natal in view of Leske et al. (US 9003557 B1 hereinafter Leske) 

As to independent claim 14 Bader-Natal teaches a method comprising:
receiving a creation request for establishing a video exchange session from a requesting user at an online system, the creation request identifying one or more other users to exchange video content with the requesting user; [Instructors/users create conferences (video exchange session) and rooms with other users (students) ¶80, ¶108 "an active conference 310 is formed as participants log in and authenticate with the virtual conferencing service"]
generating, by the online system, an interface of the video exchange session, the interface including regions associated with each user participating in the video exchange session, a region associated with a user displaying video content the online system receives from the user; [Fig. 7B illustrates exchange with regions for users displaying video from each user ¶127, ¶81 "when the participant is not the speaker (i.e., and the video of the user is rendered within a small thumbnail region of the GUI)."]
transmitting the interface from the online system to client devices of one or more users participating in the video exchange session; [Fig. 7B illustrate transmitted and displayed interface for a user ¶127, ¶81]
Bader-Natal does not specifically teach receiving, at the online system, a request for a screen capture of the interface displayed on a client device of a requesting user from the client device, transmitting a notification to client devices of the users participating in the video exchange session in response to receiving the request, capturing, by the online system after the client devices of the users participating in the video exchange session display the notification, an image of the interface including content displayed by the regions of the interface when the image is captured; and transmitting the image of the interface from the online system to the client device of the requesting user.
However, Leske teaches receiving, at the online system, a request for a screen capture of the interface displayed on a client device of a requesting user from the client device; [conference receives request for image capture Col. 7 ln. 3-13 "the user may e.g., select button 168, resulting in videoconferencing process 10 receiving 114 a request (e.g., request 60) from a first participant (e.g., user 36) of videoconference 152 to initiate image capture utility 154"]
transmitting a notification to client devices of the users participating in the video exchange session in response to receiving the request; [sends notification to participants Col. 7 ln. 3-13 "Upon receiving 114 request 60, videoconferencing process 10 may notify 116 at least a portion of the group of participants (e.g., users 38, 40) of the intent of user 36 to initiate image capture utility 154."]
capturing, by the online system after the client devices of the users participating in the video exchange session display the notification, an image of the interface including content displayed by the regions of the interface when the image is captured; and [capture col. 8 ln. 3-10 "initiate 128 image capture utility 154 for use by the first participant" notify col. 7 ln 15-21 "provide 120 a graphical notification to at least a portion of the group of participants (e.g., users 38, 40); and/or provide 122 a text-based notification to at least a portion of the group of participants (e.g., users 38, 40)."]
transmitting the image of the interface from the online system to the client device of the requesting user. [store image in folder Col. 7 ln. 3-13 "Accordingly and upon the expiry of the above-described delay period, videoconferencing process 10 may initiate 128 image capture utility 154 for use by the first participant (e.g., user 36) of videoconference 152, thus allowing user 36 to capture video conferencing images of users 38, 40 (which, as discussed above, may be stored 108 within first private folder 160 associated with user 36 and public folder 166 associated with the group of participants of videoconference 152)."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teleconference system disclosed by Bader-Natal by incorporating the receiving, at the online system, a request for a screen capture of the interface displayed on a client device of a requesting user from the client device, transmitting a notification to client devices of the users participating in the video exchange session in response to receiving the request, capturing, by the online system after the client devices of the users participating in the video exchange session display the notification, an image of the interface including content displayed by the regions of the interface when the image is captured; and transmitting the image of the interface from the online system to the client device of the requesting user disclosed by Leske because both techniques address the same field of conference applications and by incorporating Leske into Bader-Natal provides a more enjoyable conferencing experience with enhanced privacy [Leske Col. 1 Ln. 28-35]

As to dependent claim 15, the rejection of claim 14 is incorporated. Bader-Natal and Leske further teach wherein the notification is a countdown timer updating the users participating in the video exchange session of an amount of time until the image of the interface is captured.[Leske delay timer for notification Col. 7-8 ln. 60-2 "delay to prevent user 36 from utilizing image capture utility 154 for fifteen second"]

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bader-Natal in view of Leske, as applied in the rejection of claim 14 above, and further in view of Grevers (US 20170223066 A1) 

As to dependent claim 16 Bader-Natal and Leske teach the rejection of claim 14 above, Bader-Natal and Leske do not specifically teach wherein the notification is superimposed across multiple regions of the interface.
However, Grevers teaches wherein the notification is superimposed across multiple regions of the interface. [notification as image popup as illustrated in Fig. 6 602 ¶40]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teleconference system disclosed by Bader-Natal and Leske by incorporating the wherein the notification is superimposed across multiple regions of the interface disclosed by Grevers because all techniques address the same field of conference applications and by incorporating Grevers into Bader-Natal and Leske Help protect confidential information further with restrictions to capturing content [Grevers ¶2]

As to dependent claim 18 Bader-Natal and Leske teach the rejection of claim 14 above, Bader-Natal and Leske do not specifically teach overlaying content on the interface when capturing the image of the interface; and capturing an image of the interface with the overlaid content included in the image of the interface including content displayed by the regions of the interface when the image is captured.
However, Grevers teaches overlaying content on the interface when capturing the image of the interface; and Grevers [notification as image popup as illustrated in Fig. 6 602 ¶40]
capturing an image of the interface with the overlaid content included in the image of the interface including content displayed by the regions of the interface when the image is captured. [Grevers  capture content and information ¶21]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teleconference system disclosed by Bader-Natal and Leske by incorporating the overlaying content on the interface when capturing the image of the interface; and capturing an image of the interface with the overlaid content included in the image of the interface including content displayed by the regions of the interface when the image is captured disclosed by Grevers because all techniques address the same field of conference applications and by incorporating Grevers into Bader-Natal and Leske Help protect confidential information further with restrictions to capturing content [Grevers ¶2]
As to dependent claim 19, Bader-Natal, Decrop and Grevers teach the rejection of claim 18 that is incorporated. Bader-Natal, Decrop and Grevers further teach wherein the request from the requesting user specifies the overlaid content. [Bader-Natal capture events ¶231]

As to dependent claim 20, Bader-Natal, Decrop and Grevers teach the rejection of claim 18 that is incorporated. Bader-Natal, Decrop and Grevers further teach wherein the overlaid content is specified by an activity associated with the video exchange session. [Bader-Natal overlay based on hand or poll ¶130, Fig. 10-13]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bader-Natal in view of Leske, as applied in the rejection of claim 14 above, and further in view of Faulkner (US 20180205797 A1) 

As to dependent claim 17 Bader-Natal and Leske teach the rejection of claim 14 above, Bader-Natal and Leske do not specifically teach transmitting a link to join the video exchange session from the online system to the client device of the requesting user along with the image of the interface.
However, Faulkner teaches transmitting a link to join the video exchange session from the online system to the client device of the requesting user along with the image of the interface. [Fig. 3 illustrates link to join (310) and preview of teleconference (image) ¶67, ¶71 "The meeting object 304 enables the user to either join a teleconference session or access a full recording of a completed teleconference session (e.g., via an embedded link). The meeting object 304 also includes a selectable option for the user to view a summary 306 of the teleconference session such that, upon selection of the option to view the summary 306, the user is presented with the activity sequence with notable events"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teleconference system disclosed by Bader-Natal and Leske by incorporating the transmitting a link to join the video exchange session from the online system to the client device of the requesting user along with the image of the interface disclosed by Faulkner because all techniques address the same field of conference applications and by incorporating Faulkner into Bader-Natal and Leske improves experiences for users who may have misses meetings or don’t have time for a full meeting with replay controls and previews [Faulkner ¶2-¶3]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Chasen; Michael L. et al. (US 11056014 B1) teaches virtual classrooms technology where students can react with emojis and raising of hands (see Fig. 4E and Col. 9 ln. 42-53)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143